               Case 08-12180-BLS           Doc 989   Filed 10/25/19           Page 1 of 1



                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

 IN RE:                                                  CHAPTER 7
                                                         Case No. 08-12180/BLS
 Hospital Partners of America, Inc.
  f/k/a OrthoNeuro Corporation
                                                         Hearing Date: October 31, 2019, at 9:30 A.M.
                                 Debtor.                 Objection Date: October 23, 2019, by 4:00 P.M.




                    NOTICE OF AGENDA OF MATTERS SCHEDULED
                    FOR HEARING ON OCTOBER 31, 2019 AT 9:30 A.M.


UNCONTESTED MATTERS GOING FORWARD:

   1. Application of Trustee to Pay Unclaimed Funds to Court [Filed 09/11/19; Docket No.:
      987]

       Related Documents:
                                (a)    Certificate of No Objection
                                       [Filed 10/25/19; Docket No. 988]

                                (b)    Proposed Order.

       Objection Deadline:             October 23, 2019 by 4:00 p.m.

       Responses Received:             None.

       Status:                         No Objections have been received and a Certification of No
                                       Objection has been filed. [Docket No. 988]




Dated: October 25, 2019                        /s/ Alfred T. Giuliano
                                               Alfred T. Giuliano
                                               Chapter 7 Trustee
                                               2301 E. Evesham Road
                                               Pavilion 800, Suite 210
                                               Voorhees, NJ 08043
                                               (856) 767-3000 (Tele)
                                               (856) 767-3500 (Fax)
